Dismissed w.o.j. and Opinion Filed February 16, 2018




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00120-CV

                    IN RE CHARLES ANTHONY ALLEN, SR., Relator

                 Original Proceeding from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F00-51709-HJU

                             MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Whitehill
                                    Opinion by Justice Lang
       Relator’s article 11.07 petition for writ of habeas corpus is pending in the Texas Court of

Criminal Appeals. In a September 20, 2017 order, the court of criminal appeals ordered the trial

court to take certain actions, make certain findings, and file a supplemental transcript and

supplemental findings of fact and conclusions of law with 120 days of the date of the order. In

this original proceeding, relator contends the trial court has not complied with the order and seeks

a writ of mandamus directing the trial court to comply.

       The Court of Criminal Appeals has exclusive jurisdiction to grant relief in a post-conviction

habeas corpus proceeding where there is a final felony conviction. Padieu v. Court of Appeals of

Texas, Fifth District, 392 S.W.3d 115, 117 (Tex. Crim. App. 2013); Ex parte Alexander, 685
S.W.2d 57, 60 (Tex. Crim. App. 1985); TEX. CODE CRIM. PROC. ANN. art. 11.07 § 5 (West Supp.

2013). An intermediate appellate court has no jurisdiction to rule on matters pertaining to a

pending Article 11.07 application. Padieu, 392 S.W.3d at 117–18. The September 20, 2017 order
pertains to relator’s pending Article 11.07 application. We, therefore, have no jurisdiction to

enforce that order. Accordingly, we dismiss this proceeding for want of jurisdiction.




                                                 /Douglas S. Lang/
                                                 DOUGLAS S. LANG
                                                 JUSTICE
180120F.P05




                                               –2–